Name: Commission Regulation (EEC) No 3099/83 of 3 November 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 11 . 83 Official Journal of the European Communities No L 302/19 COMMISSION REGULATION (EEC) No 3099/83 of 3 November 1983 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 14(2) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 2742/82 (5), as last amended by Regulation (EEC) No 2800/83 (6), provides that on import into the Community of dried grapes, other than currants, a minimum import price must be respected ; whereas the minimum import price shall ensure that products are not marketed at abnormally low prices ; whereas in the light of the evolution of prices in respect of the products in question it is justified to adapt the minimum import price ; Whereas account should be taken of the special situa ­ tion of products which are traded in the light of the previous minimum import price and where it would be difficult for traders to adjust themselves to the new conditions, HAS ADOPTED THIS REGULATION : Article 1 In Article 2(1 ) of Regulation (EEC) No 2742/82 the amount ' 106,7 ECU' shall be replaced by ' 112,0 ECU'. Article 2 1 . As a derogation from Article 2 (2) of Regulation (EEC) No 2742/82 and on request from the person concerned the countervailing charge to be applied shall be 5,3 ECU per 100 kilograms net in respect of products having respected a minimum import price of 106,7 ECU per 100 kilograms, but not respected the minimum import price of 12 ECU per 100 kilograms net. 2 . When converting the countervailing charge referred to in paragraph 1 and the minimum import price into national currency the provisions of Article 2 (3) of Regulation (EEC) No 2742/82 as they stand on the day on which the entry for free circulation is accepted by the customs authorities, shall apply. 3 . Paragraph 1 shall not apply to products imported pursuant to the provisions of Article 5a of Regulation (EEC) No 2742/82. 4. This Article shall apply until 3 February 1984. Article 3 Article 1 shall not apply when it is proved to the satis ­ faction of the customs authorities that the products declared for release for free circulation have left the exporting country before the day of publication of this Regulation and the import declaration is accepted by the customs authorities not later than 3 February 1984. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 5 . 5 . 1983 , p . 16 . (3) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (4) OJ No L 163, 19 . 9 . 1973 , p . 1 . Ã  5) OJ No L 290 , 14 . 10 . 1982, p . 28 . (6) OJ No L 274, 7 . 10 . 1983, p. 25 .